DETAILED ACTION
Status of the Application
The Examiner acknowledges the following:
Claims 52, 59, 62-63, 75-79, 81-86, 88-89, and 92-94 are pending and under current examination. 
Claims 64 and 91 are withdrawn. 
Applicants' arguments filed 10/21/2020 have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 08/17/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Maintained and Slightly Modified Rejections in view of Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 52, 59, 62, 79, 81-86, 88-89, and 92-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kheir et al. (WO2012/065060-see IDS) in view of Xiong et al. (Polymeric Microbubbles for Ultrasonic Molecular Imaging and Targeted Therapeutics 2009), Chlon et al. (WO 2011/013032), and Dube et al. (United States Patent Publication 2010/0209532).
Claim 52 is to a method of delivering a gas to a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a gas-filled particle and a pharmaceutically acceptable excipient, wherein 
Kheir et al. teach gas-filled microbubbles comprising gas filed cores surrounded by a lipid membrane, see abstract. The microbubbles comprise oxygen which is delivered to a subject in need thereof at a rate from 10-400ml/minute, see page 5, lines 5-6. Kheir teaches methods of delivering gas to subjects in need thereof, see page 4, lines 24-30 and page 5, lines 1-12. The subject can be a patient having hemorrhagic shock, see page 5, line 11 and claims 35, 44, and 67, and 80. The gas-filled microbubble can be mixed with excipients and other active agents, see page 11, line 19.  The microbubble can be suspended in solution, or in some embodiments can be in dry powdered form, see page 2 lines 14-20 and page 12, lines 13-15. Such methods include administering topically to a wound site, see page 5, lines 30 to page 6, lines 1-5 and page 13, lines 9-15. According to Kheir, the gas can comprise oxygen, see page 13 lines 13-19, and the gas can be pressurized (e.g. compressed), see page 2, lines 23-26 and pages 13-15. Kheir et al. teach that the microbubble can be co-formulated with lipid soluble drugs or protein drugs, see page 12, lines 8-12. The method of delivering the gas comprises intravenous, topical, or intraaterial routes, see page 4, lines 24-30, pages 5-6, and page 21, lines 12-18 and claims 96-97. The topical route can be applied 
Kheir et al. teaches lipid membranes instead of non-lipid hollow polymeric membranes. 
However, Xiong et al. teach that polymer-shell microbubbles are more stable than other soft shell microbubbles. The thick polymer shell allows loading a large amount of drug, see page 8. The polymer shell can comprise lactide-co-glycolide (PLGA) see page 5.The polymer microbubbles allow for control of elasticity of the composition by adjusting the polymer, see page 3, lines 9-22. According to Xiong, the polymeric microbubbles are more stable than their lipid microbubbles, see page 8, lines 1-10. When compared with lipid-shelled microbubbles, polymeric microbubbles with thicker hydrophobic shells of 100-200nm are regarded as excellent drug delivery particularly as lipid shells can only incorporate extremely low drugs amounts, see page 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to substitute the lipid shell of Kheir et al. for shells of polymeric origin absent lipids. 
A person of ordinary skill in the art would have been motivated to do so given polymer shells are more advantageous than lipid shells for formation of microbubbles as Xiang discloses they can load more drug with thicker shells, have long half time in vivo and are more stable. Additionally, elasticity of the shell can easily be controlled by tailoring the polymers used. 
There would have been a reasonable expectation of success as both Kheir and Xiong disclose microbubble compositions. 
Although the modified Kheir does not expressly disclose “hollow” particles, Chlon et al. disclose that polymer shells inclusive of poly-lactide-co-glycolide (PLGA) are used to obtain hollow microparticles, see page 4, lines 1-5. 
 Therefore, given the modified Kheir encompasses polymer shells of PLGA, it would have been obvious that the polymer shells of the modified Kheir encompass “hollow” particle membranes. 
While the delivery of the gas can comprise an infusion rate of up to 400ml/min having some delivery embodiments using pressure, Kheir does not teach that the pressure of the gas within the particles is pressurized at greater than 1 atm. 

	Absent evidence to the contrary, it would have been prima facie obvious to a person having ordinary skill in the art before the time of the invention to provide pressurize at up to 300psig (about 20atm) max for Kheir’s delivery methods at a rate of up to 10ml/min and to adjust the pressure within the range of lower than about 6 atm (100psig) as suggested by Dube. 
A person of ordinary skill in the art would have been motivated to do so in view of Dube which teaches that pressure can be adjusted using a pressure regulator to deliver oxygen at a desired pressure range which includes ranges up to about 6 atm. 
	There would have been a reasonable expectation of success particularly as Kheir teaches embodiments using pressure to deliver gas which can include infusion up to 10ml/min, and Dube makes it known that pressure for delivery of oxygen can be adjusted according to the desired pressure using a pressure regulator to deliver gas.

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kheir et al. (WO2012/065060-see IDS) in view of Xiong et al. (Polymeric Microbubbles for Ultrasonic Molecular Imaging and Targeted Therapeutics 2009), Chlon et al. (WO 2011/013032) and  Dube et al. (United States Patent Publication 2010/0209532) as applied to claims 52, 59, 62, 79, 81-86, 88-89, and 92-94 above, and further in view of Sevitt (A Review of the Complications of Burns, Their Origin and Importance for Illness and Death 1976)  and Davis et al. (Topical Oxygen Emulsion: A Novel Wound Therapy, 2007-see IDS filed 11/18/2018). 
The teachings of the modified Kheir are discussed above. 
The modified Kheir does not teach treating burns. 
However, Kheir's treatment methods encompass treating hemorrhagic shock (also called hypovolemic shock) and Sevitt discloses that hemorrhagic shock can be caused by burns, see abstract. Typically the shock occurs due to fluid leakage from the circulation into the burns, see abstract. 
Davis teaches topical oxygen emulsion as a novel wound therapy, see title. The oxygen helps to stimulate phagocytosis and reduce incidence of wound infection with regards to second degree burns, see design and summary sections. 
It would have been prima facie obvious before the time of filing to provide the modified Kheir’s microbubble composition for treating hemorrhagic shock from burns. 
A person of ordinary skill in the art would have been motivated to do so because the modified Kheir’s, composition is used to delivery of oxygen to treat conditions such as hemorrhagic shock, and Sevitt discloses that one condition which leads to hemorrhagic shock includes burns, thus rendering obvious treating burns which result in hemorrhagic shocks. Additionally, one would have been further motivated to deliver oxygen to stimulate phagocytosis and reduce incidence of wound or burn infection as taught by Davis. 

Claims 75-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kheir et al. (WO2012/065060) in view of Xiong et al. (Polymeric Microbubbles for Ultrasonic Molecular Imaging and Targeted Therapeutics 2009) in view of Chlon et al. (WO 2011/013032) and Dube et al. (United States Patent Publication 2010/0209532) as applied to claims 52, 59, 62, 79, 81-86, 88-89, and 92-94 above, and further in view of Winter et al. (EP2253308).
The teachings of the modified Kheir are discussed above, however the modified Kheir does not expressly disclose adding glucose monomer to the shell. 
Winter et al. teach microbubble compositions comprising polymeric microbubble shell compositions which further contain excipients in the shell such as glucose, see paragraph [0102]. The excipients can be added to the shell and are conventional art recognized excipients, see paragraph [0102]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide glucose excipient to the shell material of the modified Kheir. 
A person of ordinary skill in the art would have been motivated to do so given Winter discloses that sugars such as glucose can be used as an additive for creating the shell component of a microbubble, and both Winter and the modified Kheir disclose microbubble formulations.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kheir et al. (WO2012/065060) in view of Xiong et al. (Polymeric Microbubbles for Ultrasonic Molecular Imaging and Targeted Therapeutics 2009) Chlon et al. (WO Dube et al. (United States Patent Publication 2010/0209532) as applied to all claims 52, 59, 62, 79, 81-86, 88-89, and 92-94 above, and further in view of Phong (Properties and Hydrolysis of PLGA and PLLA cross-linked with electron beam radiations 2010). 
The teachings of the modified Kheir are discussed above. The modified Kheir does not suggest that the PLGA is necessarily crosslinked.
However, Phong teaches the crosslinking of PLGA and PLLA to provide desirable benefit of the physical properties of the polymers, specifically enhanced mechanical properties and retarded hydrolytic degradation (see abstract).  Phong specifies that the PLGA may be used in drug delivery applications, as scaffolds for wound dressings, etc. (see first paragraph of Introduction section).
Both Xiong and Phong are directed to PLGA materials useful for drug delivery applications.  It would have been prima facie obvious to one of ordinary skill in the art before the time of filing to substitute crosslinked PLGA as taught by Phong for the PLGA of the modified Kheir, with a reasonable expectation of success.  One would have bene motivated to do so to achieve improved mechanical properties specifically improved glass transition temperature characteristics and therefore improved control over delivery of the drug from the decomposition of the microbubble.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52, 59, 62, 63, and 75-79, 81-86, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 15, of U.S. Patent No. 10,577,554 in view of Dube et al. (United States Patent Publication 2010/0209532). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require microbubbles which house oxygen gas and wherein the composition is applied for wound healing. Given ‘774 discloses polymer membranes, '774 encompasses embodiments having zero lipids. The composition of '774 is capable of treating hemorrhagic shock and having infusions with or without pressure at up to 10ml/min particularly as the claims broadly encompass any rate, see also paragraph 0018 and 0038. Both the instant claims and that of Patent ‘554 can deliver the gas in a time frame of less than one minute. 
The difference between the instant claims and that of Patent ‘554 is that the gas filled particles of the instant claims is pressurized at greater than 1 atm. 

	Absent evidence to the contrary, it would have been prima facie obvious to a person having ordinary skill in the art before the time of the invention to provide pressure at up to 300psig (about 20atm) max for Patent ‘554 delivery methods at a rate of up to 10ml/min and to adjust the pressure within the range of lower than about 6 atm (100psig) as suggested by Dube. 
A person of ordinary skill in the art would have been motivated to do so in view of Dube which teaches that pressure can be adjusted using a pressure regulator to deliver oxygen at a desired pressure range which includes ranges up to about 6 atm. 
	There would have been a reasonable expectation of success particularly as Dube makes it known that pressure for delivery of oxygen can be adjusted according to the desired pressure using a pressure regulator to deliver gas
 Accordingly, because there is substantial overlap between the methods of the instant claims and that of Patent ‘554, the instant claims are rendered obvious over the microbubbles of Patent ‘554. 
Response to Remarks
Applicants argue that the gas filled particle releases the encapsulated gas within a period of time of less than 1 minute following the administration, thereby delivering the gas to a subject in need thereof. The gas particles are configured to quickly within 1 
Applicant’s remarks are considered unpersuasive because Kheir already teaches the delivery of the gas at a rapid release. Kheir et al. teaches that depending upon the need of the subject, the microbubbles can be designed such that they release the gas or gas mixture immediately following administration within about 10 milliseconds to a minute, see page 11, lines 15-18. Xiong rectifies the deficiency in Kheir in that Kheir does not teach non-lipid hollow membranes. However, providing thicker membranes allows for increased drug loading. Examiner further notes that the Xiong reference teaches that the drug release can be tailored to when an ultrasound field is emitted, and that drug release can be varied depending on the particle size and the shell thickness of the microbubble, see polymeric microbubbles Drug-Delivery system section. Therefore the drug can be controlled to be released whenever the ultrasonic field is applied. It is further noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619